Citation Nr: 0215469
Decision Date: 09/05/02	Archive Date: 11/06/02

DOCKET NO. 00-14 632          DATE SEP 05, 2002

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE 

Entitlement to service connection for arthritis of the legs and
hands. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

K. Gallagher, Counsel 

INTRODUCTION

The veteran served on active duty from May 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board)
from a May 2000 rating decision of the Department of Veterans
Affairs (VA) Regional Office ( RO) in St. Petersburg, Florida,
which denied service connection for arthritis of the legs and
hands.

The Board remanded the case in May 2001.

FINDINGS OF FACT

1. The veteran does not have arthritis of the legs.

2. The veteran does have minimal osteoarthritic changes in the
joints of both hands.

3. Service connection has been awarded for disability of the right
and left upper extremities, including the hands, resulting from
cold injury to those extremities in service, and separate
compensation ratings have been assigned for each upper extremity.

4. Arthritis of the hands did not manifest to a compensable degree
in the year after the veteran was discharged from service.

5. Arthritis of the hands is not the result of a disease or injury
incurred or aggravated in service other than cold injury.

- 2 -

CONCLUSION OF LAW

Service connection for arthritis of the legs and hands in not
warranted in this case. 38 U.S.C.A. 1110, 1112 (West 1991 & Supp.
2002); 38 C.F.R. 3.303, 3.304, 3.307, 3.309, 4.14 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background.

The veteran served on active duty from May 1951 to April 1954
including active duty in Korea during the Korean Conflict. He
sustained grenade fragment wounds to his buttocks and left foot
during the war, and service connection has been in effect for those
disabilities since the 1950s.

In March 1999, the veteran submitted a claim for frostbite and
residuals of extreme cold weather injuries. He requested that the
RO process his claim under the new VA criteria for Extreme Cold
Weather Injuries. He attached copies of newspaper and other
articles as evidence to support his claim, noting that the articles
quoted VA officials on the long term effects of cold injuries. He
claimed service connection for several disabilities including
"chronic night pain in my feet/legs". He also claimed "Arthritis in
my feet/legs/hands" and requested that he be given and Extreme Cold
Weather Injury Protocol physical.

VA x-rays of both lower legs conducted in April 1999 revealed that
the bone density and architecture were normal. There was no
evidence of osteoblastic or osteolytic process. There was no soft
tissue swelling or calcification. The impression was normal
examination.

VA x-rays of both feet conducted the same day revealed severe
osteoarthrosis of both first metatarsal phalangeal joints.

- 3 -

On an April 1999 VA Skin examination, the examiner's assessment
included that the veteran had cold injury to both hands and feet
and that he had onychomycosis of all 10 toenails which could be
related to his cold injury.

On the May 1999 Cold Injury Protocol examination, the examiner
noted that there was no pain or stiffness of any of the joints and
no swelling or deformity of any of the joints. Diagnosis included
first degree frostbite of the feet, according to the veteran's
history. The examiner noted that the veteran did lose the toenail
of his right first toe which seemed to suggest that he possibly
could have had frostbite to his feet. The examiner stated that the
symptoms he had now seemed to indicate mild sensory neuropathy,
although upon examination, no deficits were found.

In a May 2000 rating decision, the RO, among other things, granted
service connection for residuals of cold injury, left lower
extremity, with arthritis, and for residuals of cold injury, right
lower extremity, with arthritis, and assigned 30 percent ratings
for each of these disabilities. The RO also granted service
connection for residuals of cold injury, left upper extremity,
nondominant, and for residuals of cold injury, right upper
extremity, dominant, and assigned 10 percent ratings for each of
these disabilities.

The RO denied service connection for arthritis of the legs and
hands on the basis that that claim was not well grounded because
the evidence did not show that the veteran incurred arthritis of
the legs and hands during active duty service or to a compensable
degree within the one-year presumptive period following his
discharge. In addition, the RO noted that VA examinations conducted
in April and May 1999 did not show that the veteran was diagnosed
with arthritis of the hands and legs.

The veteran appealed the denial of service connection for arthritis
of the hands and legs to the Board. In his June 2000 notice of
disagreement, he stated that he had reviewed the findings on the VA
examination reports and found no mention of an examination that
considered arthritis of the legs. He stated that he requested a
Cold Weather Protocol examination for arthritis, and the RO had
failed to address the

- 4 -

issue. He stated that arthritis was listed in the VA's Cold Weather
Injury documents, and he requested that his claim be properly
developed. In his July 2000 VA substantive appeal, the veteran
stated that he had claimed arthritis of the legs and hands and the
VA examinations were inadequate because no testing or examination
was given for the claimed disabilities. He stated that he asked for
a Cold Weather Protocol examination that included conditions listed
on VA's own documents for residuals and the examination failed to
address the claimed conditions. He stated that the RO's conclusion
in the statement of the case that the examination did not show a
diagnosis of arthritis was flawed because the examination was
inadequate.

In May 2001, the Board remanded the claim for further development.
First, the Board noted that the RO had denied the claim on the
basis that it was not well grounded, and while the appeal was
pending, Congress enacted the Veterans Claims Assistance Act of
2000 (VCAA) in November 2000 which, among other things, eliminated
the former requirement in the law that the claimant submit a well
grounded claim before being afforded assistance in the claim's
development by VA. 38 U.S.C.A. 5100, 5102, 5103, 5103A and 5107
(West 1991 & Supp. 2002). The law applies to all claims filed on or
after the date of its enactment or, as in this case, filed before
the date of enactment and not yet subject to a final decision as of
that date because of an appeal filed which abated the finality of
the decision appealed. 38 U.S.C.A. 5107, Note (West Supp. 2002); cf
Dyment v. Principi, No. 00-7075, slip op. at 18-20 (Fed. Cir. Apr.
24, 2002) (holding that only section 4 of the VCAA, amending 38
U.S.C. 5107, was intended to have retroactive effect); Bernklau v.
Principi, No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 2002)
(suggesting that a proceeding which was complete before VA, but
which was on appeal to the Court or to the Federal Circuit at the
time the VCAA was enacted, should not be remanded to the Board for
further proceedings under section 3(a) of the VCAA).

The Board ordered that a new examination be conducted on remand.
Since the veteran had already been granted service connection for
residuals of cold injuries of both lower and both upper
extremities, the Board construed the veteran's claim for

- 5 -

service connection for arthritis of the legs and hands as claims
for separate disabilities and requested the examiner to consider
whether the veteran has arthritis in his legs and hands, and, if
so, whether the arthritis developed as a result of a disease or
injury during service.

On remand, x-rays of the legs and hands were conducted February
2002. X-rays of the legs, specifically, both tibia and fibula,
again showed no bone abnormality, and the impression was a normal
examination. The x-ray of the hands showed minimal osteoarthritic
changes in the interphalangeal joints of both hands.

On a May 2002 examination of joints, the examiner's impression,
based on examination findings and review of the medical evidence in
the claims file, including the x-ray reports, included bilateral
foot and leg pain, likely neuropathic in origin; and bilateral
wrist and hand pain of uncertain origin, with some degenerative
changes at the wrist joint. The examiner noted that both the
veteran's service-connected thermal injury to his extremities and
his non service-connected diabetes could be contributing to the
pain in his legs and feet and concluded, therefore, that it was at
least as likely as not that his pain in his legs and feet was at
least in part related to his service connection. With regard to the
veteran's hands, the examiner stated that it appeared he might have
some degenerative changes at the wrist, which may or may not be
related to any injury sustained while in the military. The examiner
rendered the opinion that it was less likely than not that the
arthritis of the hands was related to service.

The RO continued the denial of the claim for service connection for
arthritis of the hands and legs in an April 2002 supplemental
statement of the case.

II. Analysis.

Service connection may be established for a disability on a direct
basis where a current disability exists and that disability either
had its onset in service or is the result of a disease or injury
incurred in service. 38 U.S.C.A. 1110 (West 1991 & Supp. 2002); 38
C.F.R. 3.303, 3.304 (2001). Service connection for certain

6 - 

diseases, such as arthritis, may be established on a presumptive
basis by showing that the disease manifested itself to a degree of
10 percent or more within one year from the date of separation from
service. 38 U.S.C.A. 1112 (West 1991 & Supp. 2002); 38 C.F.R.
3.307(a)(3), 3.309(a) (2001). In such cases, the disease is
presumed under the law to have had its onset in service even though
there is no evidence of such disease during the period of service.
38 C.F.R. 3.307(a).

In any claim for service connection for a disability, no matter
under what legal theory of entitlement service connection is
sought, the claimed disability must be shown to exist currently.
The existence of a current disability is the cornerstone of a claim
for VA disability compensation. 38 U.S.C.A. 1110, 1131 (West 1991);
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that
Secretary's and Court's interpretation of sections 1110 and 1131 of
the statute as requiring the existence of a present disability for
VA compensation purposes cannot be considered arbitrary and
therefore the decision based on that interpretation must be
affirmed). The purpose of VA disability compensation is to
compensate the veteran for current disability, which is the result
of disease or injury incurred or aggravated by active duty service,
and the amount disability compensation awarded for a current
disability depends on amount of impairment that disability is
determined to bring, on average, to earning capacity. See 38 C.F.R.
4.1 (noting that, disability ratings are intended to compensate, as
far as can practicably be determined, the average impairment of
earning capacity resulting from such diseases and injuries and
their residual conditions in civilian occupations).

The evaluation of the same disability under various diagnoses is to
be avoided. Disability from injuries to the muscles, nerves, and
joints of an extremity may overlap to a great extent, and the
evaluation of the same manifestation under different diagnoses are
to be avoided. 38 C.F.R. 4.14.

In this case, no finding of arthritis of the hands or legs is shown
by the service medical records, and there is no evidence that
arthritis of the hands or legs manifested itself to a compensable
degree in the year after the veteran was discharged from service.

7 -

The veteran has been awarded service connection for residual
disability to his upper and lower extremities (arms, hands, legs,
and feet) resulting from cold injury during service. He also
claimed service connection specifically for arthritis of the hands
and legs due to cold injury. In appealing the denial of his claim
for service connection for arthritis of the hands and legs, he
contended that examinations conducted in connection with this claim
were inadequate and that tests were not performed to determine
whether he had arthritis.

Degenerative arthritis or osteoarthritis is noninflammatory joint
disease occurring chiefly in older persons, characterized by
degeneration of the articular cartilage, hypertrophy of bone at
margins, and changes in the synovial membrane. Dorland's
Illustrated Medical Dictionary 1199 (28th ed. 1994). It can be
diagnosed "clinically" by a doctor conducting an examination based
on signs and symptoms of the disease on examination. It also can be
seen on x-ray.

Examinations and x-rays have been done in this case to determine
whether the veteran has arthritis. Based on those studies, it has
been determined that the veteran has arthritic or degenerative
changes in his feet and hands. No evidence, including x-rays of the
legs, has shown that he has arthritis in his legs. Specifically,
the x-rays of both lower legs conducted in April 1999 revealed that
the legs were normal. The February 2002 x-rays of the legs,
specifically, both tibia and fibula, again showed no bone
abnormality, and the impression was a normal examination. No
examiner has rendered a clinical diagnosis of arthritis of the legs
on examination. Thus, the claim for service connection for
arthritis of the legs must be denied because the evidence does not
show that the veteran has the disability for which he claims
service connection.

Nevertheless, he is compensated for arthritis of the feet and his
complaints of pain in the legs by the awards of service connection
for residuals, cold injury left lower extremity with arthritis, and
for residuals, cold injury right lower extremity with arthritis. As
is indicated in the names assigned for the disabilities, VA has
found

- 8 -

that these disabilities resulted from cold injury to his lower
extremities during service.

With regard to the claim for service connection for arthritis of
the hands, the evidence reflects that the veteran has arthritis of
the hands. Specifically, the February 2002 x-ray of the hands
showed minimal osteoarthritic changes in the interphalangeal joints
of both hands. Because the veteran was already service-connected
and receiving compensation for a disability of the upper
extremities, including the hands, resulting from cold injury in
service, the Board, in its May 2001 remand order, construed the
appeal of the claim for service connection for arthritis of the
hands as a claim for a separate disability, not one due to cold
injury. Moreover, at that time, it was unclear whether the veteran
had arthritis of the hands because no diagnosis of the disease had
been rendered and no x-rays of the hands had been done. Thus, the
Board requested that a VA examiner first determine whether the
veteran had arthritis in his hands, and, if so, whether the
arthritis was related to a disease or injury during service.

On remand, x-ray findings showed minimal osteoarthritic changes in
both hands. The May 2002 examiner also noted, based on examination
and review of the x-rays, that it appeared that the veteran may
have some degenerative changes at the wrist. However, with regard
to the Board's second request, the examiner rendered the opinion
that it was less likely than not that the arthritis of the hands
was related to service. Thus, because arthritis of the hands is not
shown by any medical evidence of record to be related to a disease
or injury other than cold injury during service, the claim for
service connection for arthritis of the hands must be denied.

However, the Board notes that, even if it were shown that arthritis
of the hands were due to an injury in service other than cold
injury, a separate rating for a disability of the upper
extremities, including the hands, resulting from cold injury and
one for a disability of the hands, arthritis, resulting from some
other injury could not be assigned because evaluating or rating --
for the compensation purposes -- the same manifestation under
different diagnoses is precluded by VA regulation. 38 C.F.R. 4.14.
To the extent that arthritis of the hands resulted from cold injury
during

- 9 -

service, that disability is already being compensated by the award
of service connection for residuals, cold injury left upper
extremity, non dominant, and residuals, cold injury right upper
extremity, dominant.

Accordingly, for the reasons articulated above, the Board concludes
that the preponderance of the evidence is against the claim for
service connection for arthritis of the legs and hands in this
case, and that claim must be denied.

In so concluding, the Board notes that no further development of
the evidence or notification to the veteran is needed in this case
pursuant to the VCAA. Upon careful review of the claims folder, the
Board finds that all required notice and development action
specified in this statute have been complied with during the
pendency of the current appeal. Specifically, the Board notes that
it remanded the claim in May 2001 for the RO to reconsider its
decision, in which it denied service connection for arthritis of
the hands and legs on the basis that the claim was not well
grounded, in light of the enactment of the VCAA in November 2000.

On remand, the RO sent the veteran a letter, dated in May 2001,
notifying him about the new law and informing him of the type of
evidence necessary to substantiate the claim. It informed him that
it would assist in obtaining identified records, but that it was
the veteran's duty to give enough information to obtain the
additional records and to make sure the records were received by
VA. See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19,
2002) (holding that both the statute, 38 U.S.C. 5103(a), and the
regulation, 38 C.F.R. 3.159, clearly require the Secretary to
notify a claimant which evidence, if any, will be obtained by the
claimant and which evidence, if any, will be retrieved by the
Secretary).

In addition, the statement of the case and the supplemental
statements of the case, provided to both the veteran and his
representative, specifically satisfy the requirement of section
5103 of the new statute. They notify the veteran and his
representative of the reasons for the denial of his claim and the
evidence necessary to substantiate it. VA has accorded the veteran
several VA examinations in relation to his claim.

- 10 -

Accordingly, the Board concludes that no further development or
notification is required in this case. See Soyini v. Derwinski, 1
Vet. App. 540, 546 (1991) (strict adherence to requirements in the
law does not dictate an unquestioning, blind adherence in the face
of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided); cf Brady v.
Brown, 4 Vet. App. 203, 207 (1993) (a remand is unnecessary even
where there is error on the part of VA, where such error was not
ultimately prejudicial to the veteran's claim).

ORDER

Service connection for arthritis of the legs and hands is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 11 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

- 12 - 



